UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. Bushido Capital Long/Short Fund Schedule of Investments December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 42.1% Aerospace & Defense - 1.7% Northrop Grumman $ Agriculture - 4.4% Lorillard Philip Morris International Reynolds American Banks - 5.4% Bank Of America Goldman Sachs Group (a) JPMorgan Chase (a) Sberbank of Russia - ADR Household Products/Wares - 0.9% Tupperware Brands Insurance - 8.2% Allied World Assurance Company Holdings (a) American International Group (a) Assurant Axis Capital Holdings Everest Re Group PartnerRe (a) Media - 2.5% DIRECTV * Viacom - Class B Oil & Gas - 1.7% Ensco - Class A Noble Packaging & Containers - 1.6% Ball Pipelines - 3.8% Kinder Morgan (a) Real Estate - 1.3% Annaly Capital Management - REIT Retail - 6.1% AutoZone * Nordstrom (a) Ross Stores (a) Software - 1.6% Oracle Transportation - 2.9% CSX (a) Expeditors International of Washington (a) Total Common Stocks (Cost $3,223,791) Shares/Par CORPORATE BONDS - 17.1% Financial Services - 5.9% Jefferies Group 3.875%, 11/09/2015 $ Leucadia National 8.125%, 09/15/2015 5.500%, 10/18/2023 (a) Homebuilders - 4.2% MDC Holdings 5.625%, 02/01/2020 (a) Ryland Group 6.625%, 05/01/2020 (a) Toll Brothers Finance 8.910%, 10/15/2017 5.875%, 02/15/2022 (a) Insurance - 3.9% Allied World Assurance Company Holdings 5.500%, 11/15/2020 (a) Fairfax Financial Holdings 5.800%, 05/15/2021 (a) (b) Packaging & Containers - 0.7% Ball 5.750%, 05/15/2021 (a) Retail - 1.3% Darden Restaurants 4.500%, 10/15/2021 (a) Software - 1.1% Moody's 5.500%, 09/01/2020 (a) Total Corporate Bonds (Cost $1,515,747) EXCHANGE TRADED FUNDS - 35.7% Global X FTSE Greece 20 Fund Global X FTSE Portugal 20 Fund iShares MSCI Austria Capped Fund iShares MSCI Brazil Capped Fund iShares MSCI Brazil Small-Cap Fund iShares MSCI Ireland Capped Fund iShares MSCI Italy Capped Fund Market Vectors Russia Fund Market Vectors Russia Small-Cap Fund Total Exchange Traded Funds (Cost $4,152,926) SHORT-TERM INVESTMENT - 9.7% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $876,618) Total Investments - 104.6% (Cost $9,769,082) Other Assets and Liabilities, Net - (4.6)% ) Total Net Assets - 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short.As of December 31, 2014, the value of collateral was $2,383,686. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of December 31, 2014, the value of this investment was $289,995 or 3.2% of total net assets. ^ Variable rate security - The rate shown is the rate in effect as of December 31, 2014. ADR - American Depositary Receipt. REIT- Real Estate Investment Trust. Bushido Capital Long/Short Fund Schedule of Securities Sold Short December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 3.5% Building Materials - 0.5% Eagle Materials $ Diversified Financial Services - 1.0% Janus Capital Group Oil & Gas - 0.5% Range Resources Retail - 1.5% Kate Spade * Target Total Common Stocks (Proceeds $308,174) EXCHANGE TRADED FUNDS - 11.5% iShares MSCI EAFE Fund iShares Russell 2000 Fund SPDR S&P 500 Fund Total Exchange Traded Funds (Proceeds $1,024,945) Total Securities Sold Short (Proceeds $1,333,119) $ * Non-income producing security. Summary of Fair Value Exposure The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
